Citation Nr: 0307274	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  97-05 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether the claimant may be recognized as the veteran's 
surviving spouse for the purpose of VA death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 10, 1948 to 
December 4, 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision by which the RO 
found that the claimant was not a surviving spouse for the 
purpose of being granted Dependency and Indemnity 
Compensation (DIC) or death pension benefits.  


FINDINGS OF FACT

1.  The veteran and the claimant were first married on 
December 11, 1995, in the state of Michigan.

2.  No children were born of the union between the veteran 
and the claimant.

3.  The veteran died on January [redacted], 1996.


CONCLUSION OF LAW

The requirements for recognition as the veteran's surviving 
spouse for the purpose of VA death benefits have not been 
met.  38 U.S.C.A. §§ 103, 1102, 1304, 1310, 1541 (West 2002); 
38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 1310 (West 2002), DIC is paid to a 
"surviving spouse" of a qualifying veteran who died from a 
service-connected disability.  A veteran's death will be 
considered service-connected where a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312 (2002).  

DIC payable under 38 U.S.C.A. § 1310(a) may only be paid to a 
"surviving spouse" of a veteran who died on or after January 
1, 1957, who was married to the veteran: (1) before the 
expiration of 15 years after the termination of the period of 
service in which the injury or disease causing the death of 
the veteran was incurred or aggravated; (2) for one year or 
more; or (3) for any period of time if a child was born of 
the marriage, or was born to them before the marriage.  38 
U.S.C.A. § 1304; 38 C.F.R. § 3.54(c).

Death pension benefits may be paid to a surviving spouse who 
was married to a veteran of the Korean War for one year or 
more prior to the veteran's death, or for any period of time 
if a child was born of the marriage, or was born to them 
before the marriage, or prior to January 1, 1965.  38 
U.S.C.A. § 1541(a); 38 C.F.R. § 3.54(a).  

The term "surviving spouse," except as provided in 38 C.F.R. 
§ 3.52, means a person of the opposite sex whose marriage to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j) and 
who was the spouse of the veteran at the time of the 
veteran's death.  38 C.F.R. § 3.50(b).  Additionally, the 
surviving spouse of a veteran must have lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation that 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse.  38 C.F.R. § 3.50(b)(1).

The term "marriage" for VA purposes means a marriage valid 
under "the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued."  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A valid marriage may 
be established by various types of documentary evidence 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage, provided that such facts, if they were to be 
corroborated by the evidence, would warrant acceptance of the 
marriage as valid.  38 C.F.R. § 3.205(a).

As noted above, the validity of a marriage for VA purposes is 
determined based upon the law of the jurisdiction where the 
parties resided at the time of the marriage or when the 
rights to benefits accrued.  38 C.F.R. § 3.1(j); see Sanders 
v. Brown, 6 Vet. App. 17 (1993).  Even where the "marriage" 
does not meet the criteria of a valid marriage under 38 
C.F.R. § 3.54(c), the claimant may be entitled to recognition 
as the surviving spouse on the basis of a "deemed valid" 
marriage under the provisions of 38 U.S.C.A. § 103(a) and 38 
C.F.R. § 3.52.  

Under the provisions of 38 C.F.R. § 3.52, a marriage that is 
otherwise invalid under state law may be "deemed valid" for 
VA purposes if certain requirements are met. See 38 U.S.C.A. 
§ 103(a) and 38 C.F.R. §§ 3.52, 3.205(c) as interpreted by 
VAOPGCPREC 58-91 (June 17, 1991).  In that opinion, VA 
General Counsel held that 38 U.S.C.A. § 103(a), in part, 
provides that where it is established that a claimant for 
gratuitous veterans' death benefits entered into a marriage 
with a veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabited with 
the veteran for one year or more immediately preceding the 
veteran's death, such marriage will be deemed to be valid.  
The requirement of a marriage ceremony by a jurisdiction 
which does not recognize common-law marriage constitutes a 
"legal impediment" to such a marriage for purposes of that 
section. VAOPGCPREC 58-91 (June 17, 1991).

In other words, if the legal impediment to an attempted 
marriage is the lack of a marriage ceremony in a state that 
does not recognize common law marriages (as in the case of 
the state of Michigan) that the claimant was without 
knowledge of a legal impediment at the time the invalid 
marriage was contracted.  See Dedicatoria v. Brown, 8 Vet. 
App. 441, 443 (interpreting 38 C.F.R. § 3.52 to require that 
determination of claimant's knowledge of legal impediment 
must be viewed in terms of what the claimant's state of mind 
was at the time invalid marriage was contracted).

Where an attempted marriage is invalid by reason of a legal 
impediment, VA will deem the marriage valid if:  (a) the 
marriage occurred 1 year or more before the veteran died or 
existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage 
(see § 3.54(d)); (b) the claimant entered into the marriage 
without knowledge of the impediment; (c) the claimant 
cohabited with the veteran continuously from the date of 
marriage to the date of his or her death as defined in § 
3.53; and (d) no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 U.S.C.A. § 103(a); 
38 C.F.R. § 3.52.  

The Board has considered the evidence of record, which 
includes a copy of a marriage license issued by the state of 
Michigan.  The license shows that the claimant and the 
veteran were married on December 11, 1995.  A certificate of 
death reports that the veteran died on January [redacted], 1996 of 
hypoxia due to recurrent pleural effusion and lung cancer.  
In her February 1996 application for benefits, the claimant 
reported that no children were born of this marriage.  In her 
substantive appeal dated in September 1996 the claimant 
reported that the claimant and the veteran "were together as 
man and wife for 12 years."  

The Board finds that the claimant does not qualify as a 
surviving spouse for purposes of entitlement to death 
benefits.  In this regard, the Board observes that based on 
the marriage recognized by the state of Michigan as valid, 
while the veteran and the claimant were married at the time 
of the veteran's death, that marriage was well after the 
expiration of 15 years after the veteran's service, was not 
one year long, and did not occur prior to February 1, 1965.  
As such, the marriage does not qualify the surviving spouse 
to receive death benefits unless a child was born between the 
veteran and the claimant.  Considering the claimant's 
testimony that no children were born between them, 
entitlement to death benefits by virtue of the 1995 marriage 
cannot be granted.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54(a) 
and (c).

The claimant nevertheless contends that she is entitled to 
benefits because she and the veteran were together as man and 
wife for 12 years prior to his death.  In other words, the 
claimant proffers that she and the veteran maintained a 
common-law marriage for the past 12 years.  As noted above, 
the laws of the state in which the benefits accrued or the 
marriage was entered into, control the validity of a 
marriage.  In this case, because the information in the file 
suggests no address for either the veteran or the claimant 
outside the state of Michigan, the Board considers the law of 
the state of Michigan to control this matter.  Michigan does 
not recognize as valid a common law marriage entered into 
after 1957.  Michigan Compiled Law § 551.2 (2002).  
Therefore, any attempted marriage prior to the 1995 marriage 
documented in the marriage certificate of record, is not 
valid for purposes of 38 C.F.R. §§ 3.1(j) and 3.50(b).

VA may nevertheless deem an invalid marriage valid where the 
invalidity is due to a legal impediment.  While on its face 
this case seems to be the very situation contemplated by this 
regulatory provision, upon further analysis, the criteria 
required to deem valid an invalid marriage are not met.  In 
particular, the claimant has not shown that she was without 
knowledge of the legal impediment when she entered into a 
"common-law" marriage, or that she cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death as defined in 38 C.F.R. § 3.53.  The Board 
observes that it is significant that, in a pension 
application dated in December 1994, the veteran described his 
marital status as "divorced" and listed his nearest 
relative as his brother with the same address as his.  It is 
even more significant for the purposes here that the veteran 
reported his address as being in a certain town in Michigan, 
the same address as noted in 1994 W-2 forms and in a February 
1995 application for benefits (in which he described himself 
as being "divorced").  That the veteran reported this 
address, and apparently had his benefit checks sent to this 
address is significant because the claimant has never 
attributed that address-or any other address in that town-
to being her own.  Even the December 1995 marriage license 
shows that the claimant and the veteran had different 
addresses.  Moreover, the claimant's statement regarding her 
relationship with the veteran does not suggest that they ever 
cohabitated.  In light of the absence of any evidence showing 
that the veteran and the claimant were cohabiting together 
continuously prior to his death, the criteria under 38 C.F.R. 
§ 3.52 have not been met.  Consequently, given that the 
criteria were not met for finding that the claimant was a 
"surviving spouse" within the statutory definition, the 
Board finds that the appeal must be denied.

In adjudicating the appellant's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which became 
effective during the pendency of this appeal.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA-November 9, 2000-or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations likewise apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

Under the VCAA, VA is required to notify the claimant of the 
evidence needed to substantiate the claim for benefits.  In 
this instance, the Board notified the claimant by letter 
dated in October 2002, which provided the claimant the 
opportunity to submit additional evidence to substantiate her 
claim that she is a surviving spouse entitled to VA death 
benefits.  VA must also notify a claimant of which portion of 
the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of whose obligation it was to produce evidence to 
substantiate the claim by way of the letter noted above.  The 
appellant was notified of the new obligations under VCAA and 
its implementing regulations in the October 2002 letter.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the claimant.  As noted above, the claimant was 
given the opportunity to provide additional evidence to show 
that she qualified as a surviving spouse.  No response to 
that request was received.  Taken together, the Board is 
persuaded that there is no reasonable possibility that 
further development would unearth any additional relevant 
evidence.  Therefore, further development under the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 




ORDER

Recognition of the claimant as the veteran's surviving spouse 
for the purpose of death benefits is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

